Per Curiam:
The order appealed from should be reversed, with ten dollars costs and disbursements, and the application denied upon the ground that the moving petition fails to disclose sufficient reasons for the compromise of the claim against Lillie M. Taylor at the amount stated, without prejudice to a renewal of the application upon showing sufficient facts. Present — Ingraham, ■ P. J., McLaughlin, Scott, Dowling and *943Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and application denied without prejudice to a renewal as stated in opinion.